Title: To George Washington from Charles Scott, 24 July 1782
From: Scott, Charles
To: Washington, George


                  
                     Sir
                     near Cumd Old Courthous Virginia July 24th 1782
                  
                  I with much pleasure inform Your Excellency that I have Received a Cirtificate of my Exchange for Brigadr General Lord Rawdon, as this officer was a prisoner to the french & my not Receiving information through what Channel the Exchange took place I thought it my Duty to give Your Excellency the Earliest notice of it, & Shall Hold myself in Readiness to receive Your Excellencys Orders.  I have the Honour to be Your Excellencys Obediant Servant
                  
                     Chs Scott
                  
               